DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton (US 3,013,492) in view of Bradley (US 2017/0211363).
Regarding Claim 1, Sexton teaches a method for fabricating a perforating gun (See figs, 1-4; col 3, in 5-27), comprising: forming an expendable hollow carrier (EHC) (1 - "explosive cartridge”, fig. 1) via a drawing process (col 3, ln 6-27); determining await thickness of the EHC is above a threshold (col 3, in 56-71; see also ’The drawn seamless body portion of the cartridge is of highly accurate dimensions and is known to accommodate a predetermined amount of explosive filler," Col 3, In 62-65, “Highly accurate dimensions" inherently means that the dimensions are both above a critical value and below a critical value - whatever they maybe); a coupling component (11 - “threaded cylindrical end”, 13 - "internal threading", figs. 1-2) to at least one end of the EHC (See figs. 1-2; both ends have threaded coupling components); and installing perforating components (28 - "explosive filler", fig. 4) within an interior of the EHC (See fig. 4) but does not specifically teach wherein the coupling components are- machined.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to machine the threads of Sexton like as taught by Bradley in order to optimize the accuracy of the threaded fit.
Regarding Claim 2, the modified Sexton teaches the method of claim 1, and Sexton teaches wherein forming the EHC further comprises: forming a first and (See fig. 1: see top end of explosive cartridge 1) of the EHC, foe first end having an opening (See fig. 1: see opening in top of explosive cartridge 1 that allows wall 27 into the interior of explosive cartridge 1); and forming a second end (See fig. 1; sea bottom end of explosive cartridge 1) of the EHC, the second end being a solid component (8 -"male coupling", fig. 1) that is non-rotatably coupled to the first end (See figs. 1-2: col 3, lines 6-27).
Regarding Claim 3, the modified Sexton teaches the method of claim 2, and Sexton teaches wherein the coupling component is machined on an outer diameter of the second end (See figs. 1-2: see bow threaded part 111 is on the outer diameter of the bottom end; explosive cartridge 2 is shown with the threaded part but explosive cartridge 1 has the same threads).
Regarding Claim 4, Sexton teaches the method of claim 3, but does not specifically teach wherein an outer diameter of the first end is equal to the outer diameter of the second end before the coupling component is machined onto the second end. However, it would have been obvious to one of ordinary skill in the art using routine experimentation and design principles to have the diameters at each end be equal in order to apply the same procedure to create the threads for efficiency.
Claim 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2017/0211363) in view of Sexton (US 3,013,492).
Regarding Claim 1, Bradley teaches a method for fabricating a perforating gun (See figs. 41-42& [0168]]), comprising: forming an expendable hollow carrier (EHC) (See fig. 41: see outer layer of top perforating gun 811 comprising 814); s coupling component (See fig. 41: see threads on top and bottom of perforating gun 811 & [168]) to at least one end of the EHC (See figs. 41-42); and installing perforating components within an interior of the EHC (See figs. 41-42; perforating components are not labeled, but are the conic and circular shaped within perforating gun 811) but does not specifically teach wherein the coupling components are machined, wherein the EHC is formed via a drawing process or wherein the method comprises determining a wall thickness of the EHC is above s threshold. 
However, in a further embodiment, Bradley teaches a perforating gun (100 - "perforating gun”, fig. 7& [0145]) comprising coupling components (111,121 - "threads", fig. 7,9D) wherein the coupling components are machined [0145]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to machine the threads as taught in the second embodiment on the first embodiment of Bradley in order to optimize the accuracy of the threaded fit.
Further, Sexton teaches a method for fabricating a perforating gun (See figs. 1-4; col 3, In S-27), comprising: forming an expendable hollow carrier (EHC) (1 - ’'explosive cartridge”, fig. 1) via a drawing process (col 3, in 8-27); and determining a wail thickness of the EHC is above a threshold (col 3, in 56-71: “The drawn seamless body portion of the cartridge is of highly accurate dimensions and is known to accommodate a predetermined amount of explosive filter,” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the drawing process and determining step taught by Sexton on the method of Bradley in order to improve the strength of the  EHC while ensuring the EHC will be perforated by the perforating components upon detonation.
Regarding Claim 6, the modified Bradley teaches the method of claim 1, and Bradley teaches wherein the coupling component (See fig. 41; see threads on top and bottom of perforating gun 811; para [0168]) is machined into a second end (See fig. 41; see bottom end of perforating gun 811) of the EHC (See fig. 41), the method further comprising:
forming a second EHC (See figs. 41-42: para (0166); see second perforating gun below to (the left of) gun 811 comprising threads 812 and box end 613) via the drawing process (Sexton: col 3, in 5-27);
machining the coupling component (See figs. 41-42; see threads on top box end 313) into a first end of the second EHC (See figs. 41-42; pars [0166]; see second perforating gun below gun 811 comprising threads 312 and box end 813); and coupling the second end of the EHC directly to the first end of the second EHC (See figs. 41-42 & [0168]),
Regarding Claim 7, the modified Bradley teaches the method of claim 6, and Bradley wherein the coupling component on the first end of the second EHC (See figs. 41-42; see threads on top box end 813) is arranged on an interior diameter of the second EHC (See figs. 41-42) and the coupling component on the second end of the EHC (see fig. 41: see threads on bottom and of perforating gun 811) is arranged on an outer diameter of the EHC (See figs. 41-42).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Sexton (US 3,013,492) in view of Bradley (US 2017/0211363) as applied to claim 1 above, and further in view of Knight (US 20170115102).
Regarding Claim 5, the modified Sexton teaches the method of Claim 1, but does not specifically teach the method further comprising: adjusting an outer diameter of the EHC via a flow forming process.
Knight teaches a method tor fabricating a perforating gun (100 - "perforating gun assembly”, fig. 2; para [0021]) comprising forming an EHC (140 - "charge tube", fig. 2), the method farther comprising adjusting an outer diameter of the EHC via a Sow forming process (para [0034] - see how expanded diameter section is formed by drawing end shearing the tube 140 which is s form of flow-farming). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the flow-forming process taught by Knight on the EHC of Sexton in order to allow for modifications to the thickness of the EHC at different locations.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2299210, US 220487, US 2145231 teaches a similar perforating gun.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725